COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                              NOS. 02-10-00284-CR
                                   02-10-00320-CR


MORRIS CLAY MACKEY                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE


                                    ------------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered appellant’s AAmended Motion To Dismiss Appeal.@

The motion complies with rule 42.2(a) of the rules of appellate procedure. Tex.

R. App. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
                                   PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 16, 2010




                               2